IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 KEVIN MOBLEY,                                  : No. 42 MM 2022
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 BRIDGETT MILLER, SCHUYLKILL                    :
 COUNTY PROTHONOTARY,                           :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2022, the Application for Leave to File Original

Process is GRANTED. As Petitioner has not shown that he attempted to resolve the

purported mailing issue with the Prothonotary of Schuylkill County in the first instance,

the Petition for Writ of Mandamus is DENIED. See Bd. of Pub. Educ. for the Sch. Dist. of

Pittsburgh v. Gooley, 399 A.2d 148 (Pa.Cmwlth. 1979) (noting that mandamus may be

granted only when the petitioner has no other avenue to resolve an issue).